UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                        ORDER

ALEXANDER MELO,                                         19 Cr. 818 (PGG)
JAVIER J ANIEL,
FRANMY LUNA, and
JUAN PERALTA,
                        Defendants.


PAUL G. GARDEPHE, U.S.DJ:

              It is hereby ORDERED that there shall be a conference in the above-captioned

case on Tuesday, November 26, 2019 at 10:00 a.m. in Courtroom 705 of the Thurgood

Marshall United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       November 2j. 2019
                                                  SO ORDERED.



                                                  Paul G. Gardephe
                                                  United States District Judge
